DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/4/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/22/2022 and 6/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application, should it issue as US patents: 16497149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Van Nutt et al (US 20140101919).

Regarding Claim 1, Van Nutt teaches a heat-ray-reflective, light-transmissive base material (abstract; figs. 1-4; ¶[0034], line 1-25, the composite films of the present disclosure also reflect light ( e.g., from the sun) and the heat associated therewith; the composite films can be used to reflect light (and associated heat) away from a building and thus keep the building interior cooler), comprising: 

a light-transmissive base material (fig. 1, 11); 

a hard-coat layer disposed over one surface of the light-transmissive base material (fig. 1, 12; ¶[0058], line 1-13, The underlayer (12) can be comprised of any hard-coat,….); and 

a transparent conductive oxide layer containing a transparent conductive oxide, disposed over the hard-coat layer (fig. 1, 20; ¶[0069], line 1-24, the IR reflective layer (20) in FIG. 1, may be comprised of either a single layer of metal or conductive metal oxide or a multilayer stack of metal, metal oxide, and/or other optical layers; transparent conductive layer; indium zinc oxide (IZO), indium tin oxide (ITO), antimony tin oxide (ATO), indium oxide, zinc oxide, tin oxide, and other metal oxides, or mixtures thereof); 

wherein the transparent conductive oxide layer is obtained by carrying out heat treatment after film formation to increase crystallinity (--This portion of claim is of a product-by-process claim (base material/making of base material), and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 2, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein the transparent conductive oxide layer contains, as the transparent conductive oxide, one or more species selected from among 
an indium oxide doped with one or more species selected from among tin, titanium, tungsten, molybdenum, zinc, and hydrogen; 
a tin oxide doped with one or more species selected from among antimony, indium, tantalum, chlorine, and fluorine; and 
a zinc oxide doped with one or more species selected from among indium, aluminum, tin, gallium, fluorine, and boron.
(fig. 1, 20; ¶[0069], line 1-24, the IR reflective layer (20) in FIG. 1, may be comprised of either a single layer of metal or conductive metal oxide or a multilayer stack of metal, metal oxide, and/or other optical layers; transparent conductive layer; indium zinc oxide (IZO), indium tin oxide (ITO), antimony tin oxide (ATO), indium oxide, zinc oxide, tin oxide, and other metal oxides, or mixtures thereof).

Regarding Claim 3, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein a thickness of the transparent conductive oxide layer is greater than or equal to 30 nm and less than or equal to 500 nm (¶[0090], Table 1, 118, ITO layer, 55 nm of thickness).

Regarding Claim 4, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein a thickness of the hard-coat layer is greater than or equal to 0.5 µm and less than or equal to 10 µm (¶[0090], Table 1, layer 12, 2.5 µm of thickness).

Regarding Claim 5, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, further comprising: a surface protection layer over the transparent conductive oxide layer (fig. 1, 13).

Regarding Claim 6, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 5, wherein a thickness of the surface protection layer is greater than or equal to 5 nm and less than or equal to 1                         
                            µ
                        
                    m (¶[0090], Table 1, layer 13, 0.05 µm of thickness).

Regarding Claim 7, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, further comprising: an adhesive layer on a surface of the light-transmissive base material opposite to the one surface (fig. 1, 14).

Regarding Claim 8, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein an emissivity measured from a side of the transparent conductive oxide layer is less than or equal to 0.60 (¶[0017], line 1-9, the composite film having an emissivity of less than about 0.30).

Regarding Claim 9, Van Nutt teaches a heat-ray-reflective window comprising: 
a light-transmissive base material for a window; and 
the heat-ray-reflective, light-transmissive base material as claimed in claim 1, disposed over one surface of the light-transmissive base material for the window (¶[0034], line 1-3, The composite films are typically applied to the interior or exterior surface of a window or other structure).

Response to Arguments
Applicant's arguments filed on 8/4/2022, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Van Nutt does not disclose the claimed feature "the transparent conductive oxide layer is obtained by carrying out heat treatment after film formation to increase crystallinity" as recited in amended claim 1.

In response to applicant's argument(s):
(A) This portion of claim is of a product-by-process claim (base material/making of base material), and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art (see office action above, Regarding Claim 1), the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872